1

2

3                              UNITED STATES DISTRICT COURT
4
                                      DISTRICT OF NEVADA
5
                                                 ***
6     EBERTO BAUTISTA-EREDEA,                      Case No. 3:20-cv-00403-LRH-CLB
7
                                       Petitioner, ORDER
8
             v.
9
      GARRETT, et al.,
10
                                   Respondents.
11

12

13          28 U.S.C. § 2254 habeas corpus petitioner Eberto Bautista-Eredea has
14   submitted a second motion for appointment of counsel (ECF No. 20) as well as a motion
15   for leave to file an amended petition (ECF No. 21). Respondents have responded to
16   both, and Bautista-Eredea replied (ECF Nos. 23, 24). As discussed below, the court
17   grants both motions.
18          There is no constitutional right to appointed counsel for a federal habeas corpus
19   proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999
20   F.2d 425, 428 (9th Cir.1993). The decision to appoint counsel is generally
21   discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481
22   U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469
23   U.S. 838 (1984). However, counsel must be appointed if the complexities of the case
24   are such that denial of counsel would amount to a denial of due process, and where the
25   petitioner is a person of such limited education as to be incapable of fairly presenting his
26   claims. See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th
27   Cir.1970).
28   ///

                                                  1
1           Bautista-Eredea’s first motion for counsel was a form motion that merely
2    asserted that the issues were too complex for his comprehension (see ECF No. 5).
3    However, because his petition was clear and the remaining legal issues did not appear
4    to be particularly complex, the court concluded that counsel was not warranted (see
5    ECF No. 3).
6           Bautista-Eredea now explains that he speaks Spanish and had an interpreter at
7    his trial (ECF No. 20). He states, through the help of second inmate, that while he
8    intended to raise all issues that he raised in his direct appeal and state postconviction
9    petition, the inmate who assisted him in his original federal petition only raised three
10   grounds for relief. Id. Bautista-Eredea attached a proposed amended petition to his
11   motion for leave to file an amended petition, which appears to include the claims he
12   asserted in his state proceedings (ECF Nos. 21, 21-1).
13          Responding to both motions, respondents state that they reviewed Bautista-
14   Eredea’s state proceedings and confirm that he had an interpreter for his criminal
15   proceedings (ECF No. 23). While they note that they cannot otherwise make any
16   assertions about Bautista-Eredea’s language fluency, they defer to the court with
17   respect to appointment of counsel. They further state that they have no specific
18   objection to Bautista-Eredea filing an amended petition. The court, therefore, grants the
19   motion for appointment of counsel and the motion for leave to file an amended petition.
20          IT IS THEREFORE ORDERED that petitioner’s motion for appointment of
21   counsel (ECF No. 20) is GRANTED.
22          IT IS FURTHER ORDERED that the Federal Public Defender for the District of
23   Nevada (FPD) is appointed to represent petitioner.
24          IT IS FURTHER ORDERED that petitioner’s motion for leave to file an amended
25   petition (ECF No. 21) is GRANTED. The Clerk is directed to detach and FILE the
26   amended petition (ECF No. 21-1).
27          IT IS FURTHER ORDERED that the Clerk ELECTRONICALLY SERVE the FPD
28   a copy of this order, together with a copy of the original petition for writ of habeas
                                                   2
1    corpus (ECF No. 4) and the amended petition (ECF No. 21-1). The FPD has 30 days
2    from the date of entry of this order to file a notice of appearance or to indicate to the
3    court its inability to represent petitioner in these proceedings.
4            IT IS FURTHER ORDERED that after counsel has appeared for petitioner in this
5    case, the court will issue a scheduling order, which will, among other things, set a
6    deadline for the filing of any further amended petition.
7            IT IS FURTHER ORDERED that respondents’ motion to dismiss (ECF No. 8) is
8    DISMISSED without prejudice.
9            IT IS FURTHER ORDERED that respondents’ motion for extension of time to
10   respond to the motion for appointment of counsel (ECF No. 22) is GRANTED nunc pro
11   tunc.
12
             DATED this 28th day of April, 2021.
13

14                                                     LARRY R. HICKS
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   3
